l

Case 1:19-Cr-OOO43-BAH Document 4 Filed 02/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT CGURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.
CRIMINAL NO. l:l9-cr-43 (BAH)

MONICA ELFRIEDE WITT,
also known as “Fatemah Zahra,”
also known as “Narges WITT,”
MOJTABA MASOUMPOUR, UNDER SEAL
BEHZAD MESRI, .
HOSSEIN PARVAR, and
MOHAMAD PARYAR,

Defendants.

MOTION TO UNSEAL INDICTMENT

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, respectfully moves this Court to unseal the lndictment in this case,
effective at 10:00 a.m. on February 13, 2019. ln support ofthis motion, the government states:

1. ()n February 8, 2019, a grand jury returned an indictment charging MONICA
ELFRlEDE WITT with conspiracy to deliver national defense information to representatives ofa
foreign government, in violation of 18 U.S.C. § 794(<:), and two counts of delivering national
defense information to representatives ofa foreign government, in violation of 18 U.S.C. § 794(a).
The lndictment also charges HOSSEIN PARVAR, MOJTABA MASOUl\/IPOUR, MOHAMAD
PARYAR, and BEHZAD MESRI, with conspiracy, in violation of 18 U.S.C. § 371, two counts of

attempt to commit a computer intrusion, in violation of 18 U.S.C, § 1030, and one count of

aggravated identity theft, in violation of 18 U.S.C. § 1028A.

1

Case 1:19-cr-OOO43-BAH Document 4 Filed 02/12/19 Page 2 of 2

2. On the same day, the Honorable l\/lagistrate Judge G. Michael Harvey granted the
Government’s motion for temporary sealing of the Indictment and related documents and to delay
entry ofthe documents on the public docket.

3. Consistent with the arguments presented in its motion for temporary sealing of the
lndictment, the Government now requests that the Court unseal the lndictment so that it may be
disclosed publically. The Government requests that the unsealing occur at 10100 a.m. on February
13, 2019, by operation ofthe Court’s order.l

WHEREFORE, the United States respectfully requests that this Court grant this motion
and enter the attached proposed order.

Respectfully submitted,

JESSlE K. LIU
United States Attorney
D.C. Bar No. 472845

/s/
Jocelyn Ballantine
CA Bar No. 208267
Luke M. Jones
VA Bar No. 75053
Assistant United States Attorneys
U.S. Attorney’s Office, District of Columbia
Jocelyn.BallantineZ@usdoj.gov
Luke.Jones@usdoj.gov
(202) 252-7252 (JB)
(202) 252-7066 (LJ)

 

l Because these proceedings are under seal, the Government is filing this motion under seal.
The Government is not requesting that this motion, its proposed order, or any resulting Court order
remain under seal if the relief sought here is granted. Nor is the Government requesting that the
fact that bench Warrants have issued for the defendants remain under seal. The Government does
request that its motion to seal, filed and granted on February 8, 2019, remain under seal until a
defendant is brought before the Court, at Which time the Government would address Whether the
motion to seal should remain sealed.

1
Case 1:19-cr-OOO43-BAH Document 4-1 Filed 02/12/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.
CRIMINAL NO. 1:19-cr-43 (BAH)
MONICA ELFRIEDE WITT,
also known as “Fatemah Zahra,”
also known as “Narges WITT,”
MOJTABA MASOUMPOUR,
BEHZAD MESRI,
HOSSEIN PARVAR, and
MOHAMAD PARYAR,
Defendants.
ORDER TO UNSEAL
Upon consideration of the Government’s Motion to Unseal lndictment, and for good cause
shown, the Government’s motion is GRANTED and it is hereby
ORDERED that that, as of lO:OO a.m. on February 13, 2019, the lndictment in this matter
is no longer under seal and may be disclosed publicly by the Government, and it is further
ORDERED that, as of 10:00 a.m. on February 13, 2019, these proceedings are unsealed in
their entirety, except that the Government’s motion for temporary sealing, filed and granted on
February 8, 2019, and the bench warrants for the defendants, issued on the same day, remain under

seal but may be publically docketed

SO ORDERED.

 

The Honorable Bery| A. Howell
Chief Judge

